DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 currently does not depend from any claims; therefore it is unclear if certain elements were previously set forth or not. For purposes of examination, claim 2 is considered to depend from claim 1.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golovashchenko (US 8,844,331).
With regards to claim 1, Golovashchenko discloses an electrohydraulic forming method. comprising:
placing a blank of material (32) to be deformed is placed between a mold (36) and a blank holder (not labeled, as seen in at least Figure 3) [step 10],
filling with liquid a cavity containing electrodes (42, 46) is filled with liquid to a predetermined liquid level [step 20],
placing the blank of material in contact with the liquid in the cavity, as seen in at least Figure 2,
generating a first electric discharge between the electrodes so as to deform the blank of material against the mold [Claim 1], 
after generating the first electric discharge, moving the mold nearer to the electrodes so as to reduce the distance between the electrodes and the blank of material [Claim 1], and
generating at least one other electric discharge between the electrodes so as to deform the blank of material against the mold [Claim 1].

claim 2, Golovashchenko discloses wherein generating the at least one other electric discharge includes generating the at least one other electric discharge when moving the mold nearer the electrodes [Claim 1].

Claims 4, 5, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Avrillaud et al. (hereafter “Avrillaud”) (WO 2015/017869A1).
With regards to claim 4, Avrillaud discloses an electrohydraulic forming device for electrohydraulically forming a blank of material comprising:
a cavity capable of being filled with a liquid,
at least two electrodes (42, 42) placed inside the cavity,
a frame (4), 
a mold (362) mounted on a plate (361) and capable of moving towards the electrodes (42, 42), the plate (361) being configured to move relative to the frame (4),
a blank holder (363) configured to hold the blank of material (5) to be deformed against the mold (362) when the mold (362) is moving, the blank holder (363) being placed inside the frame (4).
With regards to claim 5, Avrillaud discloses further comprising a vacuum pump (paragraph 0053) configured to create a vacuum between the blank of material (5) and the mold (362).
With regards to claim 7, Avrillaud discloses wherein the cavity is at least partly formed by the frame (4), as seen in at least Figure 2.
claim 8, Avrillaud discloses further comprising a baseplate (34) that supports the electrodes (42, 42) are supported by a baseplate (34), the cavity thus being delimited by the baseplate (34) and by the blank holder (362).
With regards to claim 9, Avrillaud discloses wherein the blank holder (363) is fixed to the mold (362), as described in paragraph 0052.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Golovashchenko (US Patent 8,844,331) in view of Golovashchenko (US 2011/0088442)(hereafter “Golovashchenko 2011”).
Golovashchenko disclose the invention substantially as claimed except for wherein further comprising creating a vacuum between the blank of material and the mold. Golovashchenko 2011 is relied upon to teach an electrohydraulic forming device including a mold (18) with vacuum channels (22) with vacuum source (26) in order to create a vacuum between the blank (16) and mold (18) to reduce resistance to the blank being formed into the recesses of the forming surface (20),  as described in least paragraphs 0043 & 0047. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Golovashchenko’s electrohydraulic forming device with a vacuum because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Avrillaud in view of Erlandson (US Patent 3,742,746).
Avrillaud discloses the invention substantially as claimed except for further comprising a cylindrical reflector placed between the electrodes and a side wall of the frame. Erlandson is relied upon to teach an electrohydraulic forming device including a cylindrical reflector (90) .  

Claims 4 and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Golovashchenko (US 2011/0088442) in view of Avrillaud et al. (hereafter “Avrillaud”) (WO 2015/017869A1).
With regards to claim 4, Golovashchenko discloses an electrohydraulic forming device for electrohydraulically forming a blank of material comprising:
a cavity capable of being filled with a liquid,
at least two electrodes (52, 52) placed inside the cavity,
a mold (18) and capable of moving towards the electrodes (52, 52), a blank holder (28, 30) configured to hold the blank of material (16) to be deformed against the mold (18) when the mold (18) is moving.
With regards to claim 6, Golovashchenko discloses wherein the blank holder (28, 30) extends longitudinally towards the electrodes (52, 52) and at least partly surrounds the electrodes (52, 52), as seen in at least Figure 1.
Golovashchenko discloses the invention substantially as claimed except for a frame and wherein the mold is mounted to a plate, the plate being configured to move relative to the frame and the blank holder being placed inside the frame. Avrillaud is relied upon to teach an .

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further show the state of the art:
US Patent 7,827,383 discloses an electrohydraulic forming device including a chamber that contains liquid (16) and a plurality of electrodes (18), as seen in at least Figure 1.
US Patent 3,358,487 discloses an electrohydraulic forming device including a chamber that contains liquid and a plurality of electrodes (25), as seen in at least Figure 1.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA M EKIERT/Primary Examiner, Art Unit 3725